'^

                                                                     United States Bankruptcy Court
                                                                                 District of Arizona
                                                                                                                          0       08940
        In re      RAFAELTURNER                                                                                   Case No.
                                                                                          Debtor(s)               Chapter 7

                                                                                                               D Check if this is an
                                                                                                               Amended/Supplemental Mailing List
                                                                                                               (Include only newly added or
                                                                                                               changedcreditors.)


                                                                 MAILING LIST DECLARATION


                  I, RAFAEL TURNER , do hereby certify, under penalty ofperjury, that the Master Mailing List, consisting of 1 page(s),

     is complete, correct and consistentwiththe debtor(s)' Schedules.




      Date: July 27, 2020
                                                                               RAFA LTURNER
                                                                               Signature of Debtor

      Date: July 27, 2020
                                                                               SignatureofAttorney



                                                                                                                         L
                                                                                                               AUG 0 3 2020
                                                                                                           .




                                                                                                            UNmSBgTAT!!S
                                                                                                          BANKRUPTGYeeUOT
                                                                                                       FORTHEDISTRICTOFARIZONA




     MML_Requirements_8-2018                                                                                                                      MML-3

     Software Copyright (c) 1996-2020 Best Case, LLC-www. bestcase. com                                                                  Best Case Bankruptcy




                  Case 2:20-bk-08940-BKM                                  Doc 6 Filed 08/03/20 Entered 08/04/20 11:48:32                Desc
                                                                          Main Document    Page 1 of 2
TURNER, RAFAEL -



12 SPEEDY CASH 55
P. O. BOX 780408
WICHITA, KS 67278


BUREAU OF MEDICAL ECONOMICS
RE: EMERGENCY PROFESSIONAL SERVICE
326 EAST CORONADO
PHOENIX, AZ 85004-1524


CREDIT LENDING SERVICES
335 NORTH 3RD STREET
BURBANK, CA 91502


INTERNAL REVENUE SERVICE
STOP 5082 PX
210 EAST EARLL DRIVE
PHOENIX, AZ 85012


IQ DATA INTERNATIONAL
RE: STILLWATER APARTMENTS AZ
1600 WEST BROADWAY ROAD
TEMPE, AZ 85281


THE HALLSTROM LAW FIRM, PLLC
Acct No CC2019-180670
RE: TLF LLC
1221 EAST OSBORN ROAD #101
PHOENIX, AZ 85014




       Case 2:20-bk-08940-BKM   Doc 6 Filed 08/03/20 Entered 08/04/20 11:48:32   Desc
                                Main Document    Page 2 of 2
